DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 02/23/2021.
Claims 2-3, 7-10 and 12 have been canceled.  Claims 13-14 have been added.  Overall, claims 1, 4-6, 11 and 13-14 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  However, a few minor informalities contain in claims 13-14.

Drawings
The drawings were received on 02/23/2021.  These drawings are acknowledged.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inner peripheral surface of the gear bush” and “an outer peripheral surface of the gear pin” recited in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (the following limitations “wherein the gear bush is formed in a hollow cylindrical shape and the gear pin is formed in a columnar shape, and the gear bush is fitted onto the gear pin” recited in claim 13 and “wherein a whole of an inner peripheral surface of the gear bush is in contact with an outer peripheral surface of the gear pin” recited in claim 14 (see page 9, para. [0028] of the instant application).

Claim Objections
4. 	Claims 1, 4-6, 11 and 13-14 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1, the limitation “the gear is rotatably supported on the gear pin via a gear bush functioning as a slide bearing” is vague because it is unclear that the gear (5) is rotating around “the gear is rotating around the gear pin and supported on the gear pin via a gear bush functioning as a slide bearing between the gear pin fixedly mounted to an end cover of the casing and the gear.” (see page 9, para. [0028] of the instant application and the Remarks sections, page 8, under Present Application section – Fig. 1A).
5.	Claims 13-14 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “an inner peripheral surface of the gear bush” and “an outer peripheral surface of the gear pin” should be given reference numeral in the specification and drawings. Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.
	Claims 4-6 and 11 are objected to by virtue of their dependence on claim 1.


Allowable Subject Matter
6.	Applicants’ request for reconsideration of the rejection of the last Office action is persuasive and, therefore, the rejection of that action is withdrawn. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, and thus, is now in proper condition for allowance.



Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Geralde (U.S. Patent Number 5,820,504) and Bodzak (U.S. Patent Application Publication Number 2012/0148426), each further discloses a state of the art.

Conclusion
9.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746